VAN DUSEN, Circuit Judge
(dissenting) :
I concur in the majority’s holding that the order suspending petitioner’s customhouse broker’s license for five years should be set aside and dissent only from that part of the judgment in favor of petitioner on Count (4), which dismisses that count with prejudice. I believe the judgment in favor of petitioner should be without prejudice to further proceedings before an appropriate hearing officer on Counts (3) and (4). There was substantial evidence in the record from which a fact finder could have found that petitioner did not “maintain correctly and in orderly itemized manner, and keep current, records of account reflecting all his financial transactions as a customhouse broker,” as required by Customs Regulation 31.-9(a).1 The evidence conclusively showed that the information on the journal patterned after C.F.R. 3079 was incompletely recorded, as conceded at page 16 of the majority opinion. Further, the record contains testimony that the petitioner gave investigating customs agents inaccurate information on refunds in 1967-1968, so that this is not a case of harassing petitioner without cause (22a-26a of appellee’s Appendix).

. See 203a (Petitioner testified that the system of bookkeeping was adequate in 1950. “But as time went on it became more and more and more inadequate.”), 129a-130a, 158a (payments were made for simplicity of bookkeeping when there was no obligation to pay), 201a-206a.